Citation Nr: 0411698	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected PTSD.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease with chronic bronchitis component, 
secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from December 1952 to February 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) has caused hypertension, 
coronary artery disease (CAD), and chronic obstructive 
pulmonary disease (COPD).  He has submitted several medical 
documents in support of his contentions.  He has also 
reported that he receives Social Security disability (SSD) 
benefits for heart disease.

The RO has not obtained the veteran's SSD records and should 
do so prior to further consideration of this matter.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Board finds that despite the numerous 
medical opinions of record, the record is still not clear as 
to whether the veteran's PTSD has caused/aggravated the 
claimed disorders.  The record includes an April 2003 VA 
medical opinion which found no link between PTSD and the 
claimed disorders.  The RO has chosen to follow this opinion 
and has denied the claims for service connection.  That 
opinion, however, gives no basis for the conclusion reached.  
Rather, the opinion makes a conclusory statement that PTSD is 
not related to COPD, CAD, or hypertension.  That opinion also 
indicates that the examination was conducted and the 
conclusion was reached in the presence of another physician.  
There is, however, no written evidence that this other 
physician actually concurred with the findings and 
conclusions reached.  

In contrast, a May 2001 VA heart examination concluded that 
although PTSD was not the lone cause of CAD and COPD, it 
certainly could contribute to these conditions.  The examiner 
went on to state that it was commonly accepted that stress 
and those who have a type A personality have a greater 
tendency to develop CAD.  In addition, the examiner stated 
that PTSD and stress might have also contributed to the 
claimant's smoking history, which largely contributed to both 
the CAD and the COPD.  The examiner further noted that the 
PTSD might also have lead to difficulty in taking medications 
regularly.  It was concluded that PTSD had a direct influence 
on the development of CAD and COPD, although, it certainly 
was not the predominant factor in these conditions.  

A May 2001 VA hypertension examination report noted that the 
claims file was not available to the examiner, but that the 
examiner reviewed some private medical records which the 
veteran had brought with him to the examination.  The 
examiner opined that given the claimant's dependence on 
oxygen, and given his CAD in the past, as well as the PTSD, 
it appeared that his symptoms could be aggravated when he was 
upset and could cause the blood pressure to go up as well as 
cause myocardial infarction.  The examiner went on to state 
that it was "difficult to predict if [the claimant was] 
getting stressed out with his medical condition secondary 
primarily to post-traumatic stress disorder.  [Sic.]  It is a 
difficult case to make the right judgment."  This same 
examiner, however, in an October 2001 addendum opinion, 
indicated that after reviewing the prior VA examinations, it 
was determined that there were many contributing factors 
secondary to the COPD, CAD, and hypertension.  The examiner 
stated that the veteran was a chronic smoker and underwent 
coronary artery bypass graft secondary to obstruction, and 
that he also had a history of hypercholesterolemia.  Based on 
all of this, the veteran's PTSD was not associated with CAD 
or hypertension.  This explanation, however, does not address 
this examiner's prior opinion that stress (being upset) 
aggravated the veteran's symptoms, leading to increased blood 
pressure, and myocardial infarction.  To this extent, this 
examiner's opinion is not complete and the Board cannot 
completely rely on it in addressing the issues on appeal.

Further, as mentioned previously, the veteran has submitted 
several letters from his private physicians indicating that 
his PTSD has aggravated and/or caused complications of his 
heart and lung diseases.  These opinions provide an 
explanation as to the basis for the conclusions reached; 
whereas, the April 2003 VA opinion and the May 2001 VA 
hypertension examination report do not provide adequate 
reasons and bases for the conclusions reached.  

Given the above, the Board finds that the claim must be 
remanded to the RO to obtain additional medical opinions.  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the duties under 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).

2.  The RO should take the appropriate 
measures to obtain the veteran's Social 
Security records, and associate them with 
the claims file.  

3.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all pertinent medical records 
not already associated with the claims 
file.  That is, if the veteran identifies 
any additional medical documents which 
have not been obtained as of yet, or if 
the RO becomes aware of the existence of 
additional pertinent records, the RO 
should ensure that all such records are 
obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
indicate all attempts that were made to 
locate the records, and indicate that 
further attempts to locate or obtain any 
U.S. government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action VA will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond, and secure the records himself. 

4.  Once all pertinent records have been 
obtained and associated with the claims 
file, the RO should schedule the veteran 
for VA examinations to determine the 
etiology of hypertension, CAD, and COPD.  
The claims file must be provided to the 
examiner for his/her review.  The 
examiners are advised that all necessary 
special testing must be accomplished.

The examiner is to indicate whether 
PTSD caused or aggravated either 
coronary artery disease, 
hypertension, and/or chronic 
obstructive pulmonary disease.  If 
the examiner indicates that PTSD has 
aggravated any or all of these 
disorders, the examiner must state 
the degree to which PTSD has 
aggravated the disability in 
question.  The examiner must provide 
a detailed explanation for each 
conclusion reached.  The examiner 
must provide an in-depth explanation 
for any differences in opinion with 
other medical opinions in the claims 
file with regard to this matter.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


